Citation Nr: 1705965	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  16-00 001A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1.  Whether new material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right hip injury.
 
2.  Entitlement to service connection for left hip injury 
 
3.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a head injury. 
 
 
REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans Services
 
 

ATTORNEY FOR THE BOARD

 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from August 10, 1995 to October 2, 1996. 
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2013 rating decision of VA Regional Office in Atlanta, Georgia that denied entitlement to service connection for residuals of right and left hip injuries, residuals of a head injury, left leg pain, and declined to reopen the issue of entitlement to service connection for a lower back disorder. 
 
Service connection for left leg pain and a low back strain was granted by a November 2015 decision review officer decision. As the grant of service connection is a full grant of the benefit at issue, those issues are no longer on appeal before the Board and will not be addressed in this decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
 
VA previously denied entitlement to service connection for residuals of head and right hip injuries in a September 2009 rating decision.  The Veteran was advised of those decisions and of his appellate rights.  Thereafter the appellant did not perfect a timely appeal, or submit new and material evidence during the pertinent period.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2016) 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
  
REMAND
 
The Board must remand the issues presented for further development. 
 
Initially, in November 2015 the Veteran requested a travel board hearing before a member of the Board on the issues of entitlement to service connection for residuals of head and bilateral hip injuries.  The Veteran has not yet been scheduled for his requested hearing.  While the Veteran withdrew a request for a Decision Review Officer hearing, his request for a hearing before the Board has not been withdrawn.  Hence, further development is required.  38 C.F.R. § 20.700 (2016)

Further, as the Veteran has sought private and VA inpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159 (2016).  Specifically, the Veteran received pertinent care in a local emergency room in Mississippi in 1996, and there may be  pertinent medical records from his period on active duty at Fort Hood, Texas, or from his period of incarceration.  As medical records from this treatment are not of record, further development is required.

The Board offers no opinion at this time whether examinations of the disorders at issue are warranted.  In this respect, until the Veteran's claim has been reopened, VA has no duty to provide an examination.  38 C.F.R. § 3.159(c)(4)(iii) (2016) (providing medical examinations applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured); Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 345 F. 3d 1134, 1341-43 (Fed. Cir. 2003) (statutory language and legislative history support regulation interpretation that VA has no duty to provide a medical examination until the case is reopened).  Significantly, however, if the Veteran does submit new and material evidence, VA's duty to assist may include scheduling the appellant for pertinent examinations in order to determine the etiology of the disorders at issue.

Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Ask the Veteran to identify all medical care providers who have evaluated or treated him for residuals of any hip injury, or head injury.  This includes records pertaining to care for headaches and for any cognitive, emotional/behavioral, or physical/neurological condition claimed or potential residual of head injury in service.  The AOJ should further solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  Of particular interest are records from the local emergency room in Forrest, Mississippi where he was hospitalized after his inservice car accident, any service treatment records, and any medical records from his incarceration. 
 
2.  The AOJ must make efforts to obtain all relevant inpatient treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any Federal records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond. 
 
3.  The AOJ must request the Veteran's complete military personnel file and any outstanding service treatment records.  Any hospitalizations while stationed at Fort Hood as well as all personnel records from his time in the service should be secured.  If the AOJ cannot locate the Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond. 

4. The RO must then readjudicate the claims. If new and material evidence has been submitted the RO must address whether appropriate VA examinations are in order to determine whether it is at least as likely as not that any diagnosed head or hip injury residual is related to service.  For any claim which remains denied the RO must issue a supplemental statement of the case and offer the claimant and his representative an opportunity to respond. Any medical opinion offered must be supported by a fully reasoned rationale.  

5. Then, and only then, if any issue remains denied schedule the Veteran  for a Travel Board hearing, in accordance with the Veteran's request.   The AOJ must notify the Veteran and his representative of the date and time thereof.  If the Veteran wishes to withdraw his request for the hearing, that should be done by written document submitted to the AOJ. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




